3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-5 are pending and claims 1-5 are amended. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “this blade” should read “the blade” in line 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the term “its” in line 4, it is unclear what its” is referring to. The examiner suggesting specifically claiming “the core” or “the passage.”
The term “close” in claim 1is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “close to the fluid inlet region” has been rendered indefinite by use of the term “close” as it is unclear what the bounds of “close” are. 
Claim 1 recites the limitation "the outlet orifice" in line 6.  There is insufficient antecedent basis for this limitation in the claim, there is antecedent basis for “the fluid outlet orifice.”
Claim 1 recites the limitation "the flow" in 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fluid " in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the orifices" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “its surface” n line 14, it is unclear as two what surface this is in reference to, example “a surface of the blade.”
Claim 1 recites the limitation "the surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the flat blade" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Foubert (U.S. 2005/0224602).
With respect to claim 1, Foubert discloses spray nozzle of the type comprising a body (figure 1, #12), which has a fluid inlet region (fluid entering via 33) and a fluid outlet orifice (the outlet adjacent 13, where 16 is inserted adjacent)) , the body (12) housing;
a core (figure 3b, having 51/52/53), internally defining a passage (52), of increasing cross-section (seen in figure 3b), in communication with the outside substantially at the point of its smallest cross-section (via the noted cross flow coming in at 42), resulting in a Venturi effect (42 being a venturi), said smallest cross-section starting close to the fluid inlet region (as seen in figure 3a, where a small area is close to said inlet region at 33),
 an insert (16), provided with an outlet slot (17) forming the outlet orifice (paragraph 0089) of the nozzle and defining the opening angle thereof, the core (51/52/53) and the insert (16) being at a distance from one another and forming between them a working chamber (figure 3a, the area between 51 and 16) in the body (12), wherein the nozzle further comprises an additional part (50) called a splitter, housed in the working chamber (see figure 3a), arranged to form an obstacle to the flow of the fluid (see figure 3a), this said splitter comprising two axial through-orifices (20 being one of multiple passages, paragraph 0089), each forming a fluid passage, on either side of a radial plane (figures 5a-5f, disclose multiple embodiments of the element 16, noting that the holes are on opposite sides of a center plane and about its radius), and, at the outlet, a blade (not figures 5d-5f, where the projection of 71 extends at the outlet), in the central plane such that the two streams passing through the orifices (holes seen in 5d-5f) of the splitter, flow along this blade and follow its surface before combining and then impinging the surface of the outlet slot (as seen in figure 3a, fluid from the element 50 (being that of 71) then meets and impinges as it combines and goes into the outlet let slot) of the insert, ultimately generating a flat jet (paragraph 0015 and 0016, noting such slit nozzle being used in paragraph 0053).  
With respect to claim 2, Foubert discloses the blade (71) is substantially flat (figure 5d).  
With respect to claim 3 Foubert discloses the flat blade (figures 5d and 5e), is provided with channels (the channels of 6a and even 72) with cylindrical shape based on an arc of a circle, which extend the orifices (as the orifices extend from the channels, forming their outlets).  
With respect to claim 4, Foubert discloses the flat blade (71d) is provided with transverse ridges (as shown in figure 5d, there being a ridge at either end of the blade).  
With respect to claim 5, Foubert discloses the blade (see figure 3a and those of 5d-5e) is indexed parallel to the slot (17) of the insert (16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752